     USDC IN/ND case 3:19-cv-00249 document 1 filed 03/28/19 page 1 of 5


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF INDIANA
                         SOUTH BEND DIVISION


UNITED STATES OF AMERICA,                     )
                                              )
                       Plaintiff,             )
                                              )    Case No. 3:19cv249
                v.                            )
                                              )
HEIRS AND DEVISEES OF JUDITH K.               )
PIFER, DECEASED a/k/a JUDITH K.               )
PIFER, DECEASED                               )
                                              )
                     Defendants.              )


                                     COMPLAINT

      Comes now Plaintiff United States of America, by counsel, for and on

behalf of its agency, U.S. Department of Agriculture (USDA), and for its

cause of action alleges the following:

                                    JURISDICTION

      1.    This Court has jurisdiction pursuant to 28 U.S.C. Section 1345

and venue is proper.

                                COUNT ONE
                        (Default on Promissory Note)

      2.    On or about January 22, 2007, Judith K. Pifer, Deceased executed

and delivered to Plaintiff a promissory note (“Note”) in the amount of

$40,319.00. A copy of said note is attached hereto as AExhibit 1.”
     USDC IN/ND case 3:19-cv-00249 document 1 filed 03/28/19 page 2 of 5


      3.    To secure payment of said promissory note Judith K. Pifer,

Deceased executed and delivered to Plaintiff a purchase money security

agreement in the form of a real estate mortgage on the following described

real estate in Cass County, to wit:

      The West 50 feet of the North 92 feet of Lot 18 in H. Heath’s
      Addition to the City of Logansport, Indiana.

      Commonly known as: 809 W. Miami Avenue, Logansport, IN 46947

      (the “Subject Property”).

The mortgage was recorded in the Office of the Recorder of Cass County,

Indiana, on January 23, 2007, as Instrument No. 200700000413, PG 1 of 7 a

copy of which is attached hereto as “Exhibit 2.”

      4. As a part of this transaction Judith K. Pifer, Deceased executed a

Subsidy Repayment Agreement (“Subsidy Agreement”), a copy of which is

attached hereto as AExhibit 3.@ By this agreement, the United States agreed

to defer a portion of the accruing interest so long as there was no default, but

in the event of a default, the deferred interest becomes due as an additional

in rem charge secured by the mortgage. There is due under the Subsidy

Agreement the sum of $7,443.72.

      5. Plaintiff is the holder of the promissory note, mortgage, and

Subsidy Agreement.


                                       2
     USDC IN/ND case 3:19-cv-00249 document 1 filed 03/28/19 page 3 of 5


      6. Judith K. Pifer is deceased.

      7. Judith K. Pifer, Deceased is in default in repayment of the

obligations due to Plaintiff under the terms of the Note and Subsidy

Agreement.

      8.     The Plaintiff accelerated the indebtedness and made demand for

payment in full, and no payment has been received. All conditions precedent

to the assertion of this cause of action against Judith K. Pifer, Deceased have

been satisfied and/or have occurred.

      9. Judith K. Pifer, Deceased owes Plaintiff, pursuant to the note and

mortgage, the sum of $79,430.34, consisting of $58,278.60 in principal and

$13,708.02 in accrued interest as of March 27, 2019, with interest thereafter

at the rate of $8.5572 per day to the date of judgment, plus interest credit

under the Subsidy Agreement in the sum of $7,443.72. In addition, the

government may incur additional costs and expenses associated with the

preservation and sale of the real property, which may become due and owing

under the terms of the note and mortgage.




                                        3
     USDC IN/ND case 3:19-cv-00249 document 1 filed 03/28/19 page 4 of 5


                                    COUNT TWO
                                    (Foreclosure)

    10. Plaintiff restates and incorporates by reference allegations 1

through 9 as though fully stated herein.

    11.      The Heirs and Devisees of Judith K. Pifer, Deceased are made a

Defendant to answer as to its interest in the real estate

    12. The mortgage of Plaintiff is prior and paramount to the interest of

all other parties to this action.

   WHEREFORE, Plaintiff respectfully prays that the Court:

      A. Enter judgment in rem judgment against the mortgaged real estate

          in the amount of $79,430.34, together with interest accruing after

          March 27, 2019 to date of judgment at the rate of $8.5572 per day,

          plus any such further costs and expenses as may be incurred to the

          date of sale of the property, and all other costs herein;

      B. Enter an order declaring Plaintiff’s mortgage to be prior and

          paramount to the interests of all other parties and determining the

          amount and priorities of the interests of all parties to the real estate;

          and an order foreclosing the equity of redemption of defendant in the

          real estate;

      C. Enter an order directing the sale of the property by the U.S.


                                          4
USDC IN/ND case 3:19-cv-00249 document 1 filed 03/28/19 page 5 of 5


   Marshall and application of the proceeds first to the costs of sale,

   second to payment of the judgment of Plaintiff, with any then-

   remaining proceeds paid to the Clerk of the Court to be disposed of

   as the Court shall direct;

D. Issue a Writ of Assistance upon proper Praecipe if the purchaser of

   the real estate be denied possession; and

E. Award such other and further relief as is just and proper in the

   premises.


                            Respectfully submitted,

                            THOMAS L. KIRSCH II
                            UNITED STATES ATTORNEY


                      By:   s/Deborah M. Leonard
                            Deborah M. Leonard
                            Assistant United States Attorney
                            United States Attorney’s Office
                            Northern District of Indiana
                            E. Ross Adair Federal Bldg, U.S. Courthouse
                            1300 South Harrison Street, Room 3128
                            Fort Wayne, IN 46802-3489
                            Tel: (260) 422-2595
                            Fax: (260) 426-1616
                            Email: deborah.leonard@usdoj.gov




                                 5
i      ...          USDC IN/ND case 3:19-cv-00249 document 1-1 filed 03/28/19 page 1 of 3                                                                                        p.13
    Jan 24 07 11:Sla                             usda          ?65-4?4-0694




        Form RO 1940--16                                                                                                                       Form Approved
        (Rev. 7-05)                                                                                                                            0MB No. 0575-0172
                                                             UNITED STATES DEPARTMENT OF AGRICULTURE
                                                                      RURAL HOUSING SERVICE

                                                                            PROMISSORY NOTE
        Type of Loan          SECTION S02                                                                                                      SATISFIED
                                                                                                                          This _ _ _ day of           ,20 _ __
             Loan No.                                                                                                     United States of America
                                                                                                                          By
                                                                                                                          Tille: __:_-- _-  _-_-_  -_
                                                                                                                                                    -_-_-_--_-_
        Date:             01122                 20 _0_7_ _
                                                                                                                          USDA, Rural Housing Services                  .... ·
         809 W Miami Avenue
                                                                                (Property Address)
         Logansport                                                            Cass
                                                                               ----e,:,----,..---~
                                                                                                   IN
                               (City or Town)                                               (County)                          (State)
        BORROWER'S PROMISE TO PAY. In return for a loan that I have received, I promise to pay to the order of the United
        States of America, actlng through the Rural Housing Service (and its successors) {"Government") $ 4 o. 319. oo
        (this amount is called "principal"), plus interest.        ·
        INTEREST. Interest will be charged on the unpaid principal until the full amount of the principal has been paid. J will pay
        interest at a yearly rate of   s. 7500      %. The interest rate required by this section is the rate I will pay both before
        and after any default desaibed below.
        PAYMENTS. I agree to pay principal and interest using one of two alternatives indicated below:

            I. Principal and interest payments shall be temporarily deferred. The interest accrued to                   , _ __
        shall be added to the principal. The new principal and later accrued Interest shall be payable in 3 96 regular amortized
        installments on the date indicated in the box below. I authorize the Government to enter lhe amount of such new principal
        here: $                       , and the amount of such regular installments in the box below when such amounts have -been
        determined. I agree to pay principal and interest in installments as indicated in the box below.

           11. Payments shall not be deferred. I agree to pay principal and interest In                             _ __..3...9...,5.__installments as indicated in
        the box below.
        l will pay principal and Interest by making a payment every month.                   , '"'"•,; · .,,.,;, .
        I will make my monthly payment on the 22nd day of each month beginning on                February 22                    ~and
        continuing t o r ~ months. I will make these payments every month until I have paid all of the principal and interest
        and any other charges described below that I may owe under th Is note. My monthly payments will be applied "to interest
        before principal. lfon     January 22                    ,rn,
                                                           I still owe amounts under this note, I will pay those amounts in full on
        that date, which is called the "maturity date."
        My monthly payment will be$ ...2...2_7_4_5_ _ _ _ _. l wm make my monthly payment at t-n ...                               ---r
                                                                                                                  r,f'f'; ,...,: .,;_...., ___ ,,

        noted on my hilling statement                                        oradifferentplaceifrequiredbytheGovemment.
                                                                                                                      .    ·: .                            ..
       PRINCIPAL ADVANCES. If the entire principal amount of the loan Is not advanced at the time of loan closing; the
       unadvanced balance of the loan will be advanced at my request provided the Govemment agrees to the advance. The
       Government must make the advance provided the advance is requested for an authorized purpose. Interest shall
       accrue on the amount of each advance beginning on the date of the advance as shown in the Record of Advances
       below. I authorize the Government to enter the amount and date of the advance as shown in the Record of Advances
       below. I authorize the Government to enter the amount and date of such advance on the Record of Advances.

       HOUSING ACT OF 1949. This promissory note is made pursuant to title Vof lhe Housing Act of 1949. It is for the type
       of loan indicated in the "Type of Loan" block et the top of this note. This note shall be subject to the present r~gulatlons
       of the Government and to its Mure regulations not inconsistent with the expres~ provisions of this note.          ,

     According to lhe Papc,:work Rcduc&iou Act of l 995, no person, arc ~~ln,d lo respond to •. collccti~n of .infbi:maeiou ~~• it displays a val!d ~MB ~croi
     number. The valid 0MB c01117ol number for this lnformaticm coDcctlOD JS OS7S-Ol 72. The umc rcqum,d IO complete chis inform~ .~cetum LS cstlllll\tcd to
     average t 5 minutes per rcspoDJC, inclucling the time far rcvicloinll insttuctlons, Jcarching cxisdng data sources, gathering and mamtainmg the data needed, and
     completing ll.lK.I reviewing lhe colle&:tiDJ1 ofinfonnalion.
                                                                                            1




                                                                                EXHIBIT 1
i      -..     USDC IN/ND case 3:19-cv-00249 document 1-1 filed 03/28/19 page 2 of 3
    Jan 24 07 ll:52a                 usda                 ?65-474-0694                                                         p. 14



                                                                                                          Account#

       LATE CHARGES. If the Government has not received the full amount of any monthly payment by the end of__          1_S_days
       after the date it is due, I will pay a late charge. The amount of the charge will be        4        percent of my overdue
       payment of principal and interest. I will pay this charge promptly, but only once for each late payment.

      BORROWER'S RIGHT TO PREPAY. I have the right to make payments of principal at any time before they are due.
      A payment of principal only is known as a "prepayment." When I make a prepayment, I will tell the Gove'rnment in
      writing that I am making a prepayment.                                              ·

       I may make a full prepayment or partial prepayment without paying any prepayment charge. The Government will use
       all of my prepayments to reduce the amount of principal that I owe under this Note. If I make a partial prepayment, there
       will be no changes In the due date or in the amount of my monthly payment unless the Government agrees in writihg· to
       those changes. Prepayments will be applied to my loan in accordance with the Government's regulations and
       accounting procedures in effect on the date of receipt of the payment.

      ASSIGNMENT OF NOTE. I understand and agree that the Government may at any time assign this note without my
      consent. If the Government assigns the note I will make my payments to the assignee of the note and in.such case
      the term "Government" will mean the assignee.

      CREDIT ELSEWHERE CERT IF !CATION. I certify to the Government that I am unable to obtain sufficient credit
      from other sources at reasonable rates and terms for the purposes for which the Government is giving me this loan.

      USE CERTIFICATION. I certify to the Government that the funds I am borrowing from the Government will only be
      used for purposes authorized by the Government.

      LEASE OR SALE OF PROPERTY. If the property constructed, improved, purchased, or refinanced with this loan is (1 )°
      leased or rented with an option to purchase, {2) leased or rented without option to purchase for 3 years or longer, or (3}
      is sold or title is otherwise conveyed, voluntarily or involuntarily, the Government may at its option declare the entire
      remaining unpaid balance of the loan immediately due and payable. If this happens, I will have to Immediately pay off
      the entire loan.                           ·

      REQUIREMENT TO REFINANCE WITH PRIVATE CREDIT. I agree to periodically provjde the Government with
      information the Government requests about my financial situation. If the Government determines that I can gef"a loan
      from a responsible cooperative or private credit source, such as a bank or a credit union, at reasonable rates and terms
      for similar purposes as this loan, at the Government's request, I will apply for and accept a loan in a sufficient amount to
      pay this note in full. This requirement does not apply to any cosigner who signed this note pursuant to section 502 of the
      Housing Act of 1949 to compensate for my lack of repayment ability.
      SUBSIDY REPAYMENT AGREEMENT. I agree to the repayment (recapture) of subsidy granted in the form ~f
      payment assistance under the Government's regulations.                                        ·

      CREDIT SALE TO NON PROGRAM BORROWER. The provisions of the paragraphs entitled "Gredit Elsewhere
      Certification" and "Requirement to Refinance with Private Credit" do not apply If this loary is classifled as a • :
      nonprogram loan pursuantto section 502 of the Housing Act of 1949,                · ; ., , ,., "'v " - · · ', ··=· ·

      DEFAULT. If r do not pay the full amount of each monthly payment on the date It is due. I will be in default. if ·r am In
      defaull the Government may send me a written notice telling me that if I do not pay the overdue amount by a certain date,
      the Government may require me to immediately pay the full amount of the unpaid principal, all the interest that I owe, and
      any late charges. Interest will continue to accrue on past due principal and Interest. Even If, at a time w·hen I am in
      default, the Government does not require me to pay Immediately as described in the preceding sentence, the Government
      will still have the right to do so if I am in default at a later date. If the Government has required me to Immediately pay in
      full as described above, the Government will have the right to be paid back by me.for all of its costs and expenses In
      enforcing this promissory note to the extent not prohibited by applicable law. Those expenses include, for example,
      reasonable attorney's fees.




                                                                     2




                                                             EXHIBIT 1
...     ·-,           USDC IN/ND case 3:19-cv-00249 document 1-1 ?65-474-0694
                                                                 filed 03/28/19 page 3 of 3                                              p. 15
      Jan 24 07 ll:53a            usda



                                                                                                                     Account#

            NOTICES. Unless applicable law requires a different method, any notice that must be given to me under this note will be
            given by delivering it or by mailing it by first class mail to me at the properly address listed above or at a different address if
            I give the Government a notice of my different address. Any notice that must be given to the Government will be given by
            mailing it by first class mail to !he Government at USDA Rural Housing Service, c/o Customer Service Branch
              Epst Offi c;e Box 66889, st. Louis, MO 63166                            , or at a different address If I am given a notice of that
            different address.

         OBLIGATIONS OF PERSONS UNDER THIS NOTE. If more than one person signs this note, each person Is fully and
         personally obligated to keep all of the promises made in this note, Including the promise to pay the full amount owed.
         Any person who is a guarantor, surety, or endorser of this note is also obligated to do these things. The Government
         may enforce its rights under this note against each person Individually or against all of us together. This means that any
         one of us may be required to pay all of the amounts owed under this note. The term "Borrower" shall refer to each
         person signing this note.

            WAIVERS. I and any other person who has obligations under this note waive the rights of presentment and notice of
            dishonor. "Presentment'' means the right to require the Government to demand payment of amounts due. "Notice of
            dishonor" means the right to require the Government to give notice to other persons that amounts due have not been paid.

         WARNING: Failure to fully disclose accurate .and truthful financial information in connection with my loan
         application may result in the termination of program assistance currently being received, and the denial of
         future federal assistance under the Department of Agriculture's Debarment regulatlons, 7 C.F.R. part 3017.



              ~k,£/::2.           orrower    it
                                                   K PiferScal
                                                                                               Borrower
                                                                                                                             Seal




                                                                             - - - - - - - - - - - - - - - - Seal
                                 Borrower                                                      Borrower




        I                                                RECORD OF ADVANCES
                                                               A."AOUNT             DATE                    AMOUNT
                                                                                                                                              I
             A~OUNT                         DATE                                                                                DATE
        {[\$40.319.00                   n, -??-?nn-,     'lllS                                    ltt s, !:
        C2l S                                            (9)   S                                   fl6l S
        <3' $                                           (10 )$                                    ltt7) s
        (4) S                                           lltH:                                     1118) s
        CSl S                                          I112' S                                    119,s
                                                       1113,s                                     (20\ f
        '"" !:
        (7) $                                           (14) $                                    (21) S                            ,_



        I                                                                                       TOTAL         S 40,319.00                     I




                                                                            3
                                                                                                                     0kJ_f)'
                                                                                                                     rf'T -·
                                                                     EXHIBIT 1
              USDC IN/ND case 3:19-cv-00249 document 1-2 filed 03/28/19 page 1 of 7
Jan 24 07 11:58a                        usda                                                         765-474-0694                                              p.23




                                                                                                                           200700000-H 3
                                                                                                                           Filed for Record in
                                                                                                                           CASS COutff'(, INDIANA
                                                                                                                           KATHY ADAIR
                                                                                                                           01-23-2007 At 09:57 am.
                                                                                                                           MORTGAGE               26.00



                                                                                                                            Instru1t1ent         PG            1 OF   7
                                                                                                                 . 200700(101)413
                                                                                                                                                        ....

                                                  [Space Above This Line For Recording Data]
   Form RD 3550-14 IN                                                                                                      Form Approved
   (Rev. 4/98)                                                                                                             0MB No. 0575~0172
                                                     United States Department of Agriculture
                                                             Rural Housing Service
                                                          MORTGAGE FOR INDIANA

   TIIlS MORTGAGE ("Security Instrument") is made on January 20,                                    2007                       . [Date)
   The mortgagor is    Judith K. Pifer, single individual
                                                                                                           ("Borrower").
   This Security Instrument is given to the United States of America acting through the Rural Housing Service or successor
   agency, United States Department of Agriculture (''Lender"), whose address is Rural Housing Service, c/o Centralized
   Servicing Center, United States Department of Agriculture, P.O. Box 66889, St. Louis, Missouri 63166.

   Borrower is indebted to Lender under the following promissory notes and/or assumption agreements (herein collectively
   caned "Note") which have been executed or assumed by Borrower and which provide for monthly payments, with the ·ru11
   debt, ifnot paid earlier, due and payable on the maturity date:                      •' · • ·               .

   Date of Instrument                                      Principal Amount                            Maturity Date
   Ol/22/2Q07                                               $40,319 .. 00                               01/22/2040



   This Security Instrument secures to Lender: (a) the repayment of the debt evidenced by the Note, with mterest, and all
   renewals, extensions and modifications of the Note; (b) the payment of all other sums, with interest, advanced under
   paragraph 7 to protect the property covered by this Security Instrument; (c) the performance of Borrower's covenants and
   agreements under this Security Instrument and the Note, and (d) the recapture of any payment assistance and subsidy which
   may be granted to the Borrower by the Lender pursuant to 42 U.S.C. § I 472(g) or 1490(a). For this purpose, Borrpwer does
   hereby mortgage, grant and convey to Lender the following described property located in           CASS ·: · · · ·
   County , Indiana:


                                                 [See attached Exhibit A for Legal Description]


   which has the address of              809 W M:l.ami Avenue• Logansport                                                          , Indiana    46947
                                    [Street]                                                           [City}                                   [ZIP]
   ("Property Address");
                                                                                                                 , ....;

                                                                                                             : 1-1,,·,·



   Accordi"g 10 the Paptrwork Reduction .Act of I 995, no ptrsons are required Jo respcmd to a collection of i,lformatlon unless it displays: a valid 0MB
   control number. The valid 0MB control ninnber for this l,iformation collection is OJ i5-0 /72. The time required to complete this Information collec-

   -'"""'}"" da7
   Initials        K
                        e''' _, _,...,...,_..,.,. ... ~,,.,~
   tion i1 estimated to a~ap I5 minutes per response, tncludtng 11111 time for r,v/ewing lnJtnJctlon, searching existing data so_urces, gathering and
                                                                              of   lof-•~.
                                                                                                                                               Page I of 6
."'                USDC IN/ND case 3:19-cv-00249 document 1-2 filed 03/28/19 page 2 of 7
      Jan 24 07 11:59a                   usda                                                 765-474-0694                                 p.24



                                                                                                          lnstruml:!nt         PG          2 OF   7
                                                                                                         2007Cl0(101)413
             TOGETHER WITH all the improvements now or hereafter erected on the property, and all easements, appurtenances,
         and fixtures which now or hereafter are a part of the property. All replacements and additions shall also be covered by this
         Security Instrument. All of the foregoing is referred to in this Security Instrument as the "Property."

             BORROWER COVENANTS that Borrower is lawfully seised of the estate hereby conveyed and has the right to grant
         and convey the Property and that the Property is unencumbered., except for encumbrances of record. Borrower warrants
         and will defend generally the.title to the Property against all claims and demands, subject to any encumbrances of record.

             THIS SECURITY INSTRUMENT combines unifonn covenants for national use and non-unifonn covenants with
         limited variations by jurisdiction to constitute a uniform security instrwnent covering real property.

               UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:
                                                                                                                                     ...
               1. Payment of Principal and Interest; Prepayment and Late Charges. Borrower shall promptly pay when due the
         principal of and interest on the debt evidenced by the Note and any prepayment and late charges due under the Note.
               2. Funds ror Taxes and Insurance. Subject to applicable law or to a written waiver by Lender, Borrower shall pay to
         Lender on the day monthly payments are due under the Note, until the Note is paid in full, a sum ("Funds") for: (a) vearlv
         taxes and assessments which may attain priority over this Security Instrument as a lien on the Property; (b) yearly leaseho Id
         payments or ground rents on the Property, if any; (c) yearly hazard or property insurance premiums; and (d) yearly flood
         insurance premiums, if any. These items are called "Escrow Items." Lender may, at any time, collect and bold Funds in an
         amount not to exceed the maximum amount a lender for a federally related mortgage loan may require for Borrower's
         escrow account under the federal Real Estate Settlement Procedures Act of 1974 as amended from time to time, 12 U.S.C.
          § 2601 et seq. {"RESPA"}, unless another law or federal regulation that applies to the Funds sets a lesser amount. If so,
         Lender may, at any time, collect and hold Funds in an amount not to exceed the lesser amount. Lender may estimate the
         amount of Funds due on the basis of current data and reasonable estimates of expenditures of future Escrow Items or
         otherwise in accordance with applicable law.
               The Funds shall be held by a federal agency (including Lender) or in an institution whose deposits are insured bv a
         federal agency, instrumentality, or entity. Lender shall apply the Funds to pay the Escrow Items. Lender may not cha~ge
         Borrower for holding and applying the Funds, annually analyzing the escrow account, or verifying the Escrow Items,
          unless Lender pays Borrower interest on the Funds and applicable law permits Lender to make such a charge. However,
         Lender may require Borrower to pay a one-time charge for an independent real estate tax reporting service used by Lender
          in connection with this loan, unless applicable law provides otherwise. Unless an agreement is made or applicable law
         requires interest to be paid, Lender shall not he required to pay Borrower any interest or earnings on the Funds. Borrower
         and Lender may agree in writing, however, that interest shall be paid on the Funds. Lender shall give to Borrower, without
         charge, an annual accounting of the Funds, showing credits and debits to the Funds and the purpose for which each debit to
         the Funds was made. The Funds are pledged as additional security for all sums secured by this Security Instrument.
               If the Funds held by Lender exceed the amounts permitted to be held by applicable law, Lender shall account to
         Borrower for the excess funds in accordance with the requirements of applicable law. lfthe amount of the Funds held by
         Lender at any time is not sufficient to pay the Escrow Items when due, Lender may so notify Borrower in writing, and, in
         such case Borrower shall pay to Lender the amount necessarv to make up the deficiency. Borrower shall make up the
         deficiency in no more than twelve monthly payments, at Lender's sole discretion.                                :      :
               Upon payment in full of all sums secured by this Security Instrument, Lender shall promptly refund to Borrower any
         Funds held by Lender. If Lender shalJ acquire or sell the Property after acceleration under paragraph 22, Lender, prior to
         the acquisition or sale of the Property, shall apply any Funds held by Lender at the time o_facquisition or sale as a credit
         against the sums secured by this Security Instrument.                                                                . .
              3. Applicat•orl of Payments. Unless applicable law or Lender's regulations provide otherwise, all payment$ received
         by Lender under paragraphs l and 2 shall be applied in the following order of priority: ( l) to advances fo:r tl,ie p.reservation
         or protection of the Property or enforcement of this lien; (2.) to accrued interest due under the Note: (3) ·to principal due
         under the Note; (4) to amounts required for the escrow items under paragraph 2; (5) to late charges and otl)~ fees and
         charges.
               4. Charges; Liens. Borrower shall pay all taxes, assessments, charges, fines and impositions atlributa~le to the
         Property which may attain priority over this Security Instrument, and leasehold payments or grolllldrents, if any. Borrower
         shall pay these obligations m the manner provided in paragraph 2, or if ~ot paid in that mani:ier, Borrower shall pay ~em on
         time directly to the person owed payment Borrower shall promptly furnish to Lender all notices of amounts to be paid under
         this paragraph. If Borrower makes these payments directly, Borrower shall promptly furnish to Lender receipts evidencing

         the   p:~~~;   shall promptly discharge any lien which has priority over this Security Ins~ment unless Lender has agreed
         in writing to such lien or Borrower: (a) agrees in writing to the J)ayment of the obligation secured by the lien in a manner
         acceptable to Lender; (b) contests in good faith the lien by, or defends against enforcement of the lien in, legal proceedings
         which in the Lender's opinion operate to prevent the enforcement of the lien; or (c) secures.from the holder of the lien an
         ao-reement satisfactory to Lender subordinatin,g the lien to this Security Instrument.. If Lender determines that any part of
         the                                                                                                                     a
             Property is subject to a lien which may attain .Priority over this Security Instrument, Lender may give Borrower notice
         identifying the lien. Borrower shall satisfy the hen or take one or more of the actions set forth above within ten (10) days
                    ..

         lnltl~s   ~ k,.£_                                                                                                  Page 2 of6
           USDC IN/ND case 3:19-cv-00249 document 1-2 filed 03/28/19 page 3 of 7
Jan 24 07 12:00p                  usda                                                ?65-474-0694                              p.25



                                                                                                • lnstru111ent        PG        3 OF   7
  ofthe giving of notice.                                                                         2007001)00413
        Borrower shall pay to Lender such fees and other charges as may now or hereafter be required by regulations of
  Lender, and pay or reimburse Lender for Lender's fees, costs, and expenses in connection with any full or partial release or
  subordination of this instrument or any other transaction affecting the property.
        5. Hazard or Property Insurance. Borrower shall keep the improvements now existing or hereafter erected on the
  Property insured a~ainst loss by fire, hazards included within the temi "extended coverage" and any other hazards, includ-
   ing floods or floodmg, for which Lender requires insurance. This insurance shall be maintained in the amounts and for the
  periods that Lender requires. The insurer providing the insurance shall be chosen by Borrower subject to Lender's ap-
  proval which shall not be unreasonably withheld. If Borrower fails to maintain coverage described above, at Lender's
  option Lender may obtain coverage to protect Lender's rights in 'the Property pursuant to paragraph 7.
        All insurance policies and renewals sha!J be in a form acceptable to Lenaer and shall include a standard mortgagee
   clause. Lender shall have the right to hold the policies and renewals. If Lender requires, Borrower shall promptly·give to
  Lender all receipts of paid premiums and renewal notices. In the event of loss, Borrower shall give prompt notice to\lhe
   insurance carrier and Lender. Lender may make proof of loss if not made promptly by Borrower.
        Unless Lender and Borrower otherwise agree in writing, insurance proceeds shall be applied to restoration or repair of
   the Pro~erty damaged, if the restoration or repair is economically feasible and Lender's security is not lessened. If the
  restoration or repair is not economically feasible or Lender's secmity would be lessened, the insw1mce proceeds shall be
   applied to the sums secured by this Security Instrument, whether or not then due, with any excess paid to Borrower. If
  Borrower abandons the Property, or does not answer within thirty (30) days a notice from Lender that the insurance carrier
  has offered to settle a claim, then Lender may collect the insurance proceeds. Lender may use the proceeds to repair or
  restore the Property or to pay sums secured by this Security Instrument, whether or not then due. The thirty (30) day period
  will begin when the notice is given.                                                   ··
        Unless Lender and Borrower otherwise agree in writing, any application of proceeds to principal shall not extend or
  postpone the due date of the monthly payments referred to in paragraphs 1 and 2 or change the amount of the payments. If
  after acceleration the Property is acquired by Lender, Borrower's nght to any insurance policies and proceeds resulting
  from damage to the Property prior to the acquisition shall pass to Lender to the extent of the sums secured by this Security
  Instrument immediately prior to the acquisition.
        6. Preservation, Maintenance. and Protection of the Property; Borrower's Loan Application; Leaseholds. Bor-
  rower shall not destroy, damage or impair the Property, allow the Property to deteriorate, or commit waste on the Property.
  Borrower shall maintain the improvements in good repair and make repairs required by Lender. Borrower shall comply
  with all laws, ordinances, and regulations affecting the Property. Borrower shall be in default if any forfeiture action or
  proceeding, whether civil or criminal, is begun that in Lender's good faith judgment could result in forfeiture of the
   Property or otherwise materially impair the lien created by this Security Instrument or Lender's security interest. Borrower
  may cure such a default by causing the action or proceeding to be dismissed with a ruling that, in Lender's good faith
   detennination, precludes forfeiture of the Borrower's interest in the Property or other i;naterial impairment of the lien
   created by this Security Instrument or Lender's security interest Borrower shall also be in defau)t if Borrower, during the
   loan application process, gave materially false or inaccurate mformation or statements to Lender (or faiJed to provide
   Lender with any material infonnation) in connection with the lo11n evidenced by the Note. If this Security Instrument is on
   a leasehold, Borrower shall comply with all the provisions of the lease. If Borrower acquires fee title to the Property, the
   leasehold and the fee title shall not merge unless Lender agrees tl• the merger in writing.
        7. Protection of Lender's Rights in the Property. If Borrower fails to perfonn the covenants and agreements
  contait;ied in this Security Instrument, or there is a fegal proceeding that may significantly affect Lender's rig.lits in t11e
   Property (such as a proceeding in bankruptcr, probate, for condemnation or forfeiture or to enforce Jaws or regulations),
  then Lender may do and pay for whatever 1s necessary to protect the value of the Property and Lender's. rights in the
   Property. Lender's actions may include paying any sums secured by a lien which has priority over this Security·lnstrument,
  appearing in court, paying reasonable attorneys' fees and entering on the Property to make repairs. Although Lender may
  take action under this paragraph 7, Lender is not required to do so.                         ·              _.     , '
        Any amounts disbursed 1,y Lender under this paragraph 7 shall become additional debt of Borrower secured by this
  Security Instrument. Unless Borrower and Lender agree to other tenns of payment, these amounts sha1l bear ihte'rest from
  the date of disbursement at the Note rate and shall be payable, with interest, upon notice from Lender to Borrower request-
  ing payment                                                                                                        ..
        8. Refinancing. If at any time it shall appear to Lender that Borrower may be able to obtain a Joan from a responsible
  cooperative or private credit source, at reasonable rates and terms for loans for similar purposes, Borrower wilJ,.upon the
  Lender's request, apply for and accept such Joan in sufficient amount to pay the note and any indebtedness secured hereby
   in full.                                                                                      .              ·
        9. Inspection. Lender or its agent may make reasonable entries upon and inspections of the Property. Lender shall
  give Borrower notice at the time of or prior to an inspection specifying reasonable cause for the inspection.
        10. Condemnation. Toe proceeds of any award or claim for damages, direct or consequential, m connection with any
  condemnation or other taking of any part of the Property, or for conveyance in lieu of condemnation; are hereby assigned
  and shall be paid to Lender. In the event ofa total takin~ of the Property, the proceeds'shall be applied to the sums·secured
  by this Security Instrument, whether or not then due, with an>' excess paid to Borrower. In the event of a partial taking of
  the Property in which the fair market value of the Property lDlmediately before the taking is equal to or greater than the
  amount of the sums secured by this Security Instrument immediately before the taking, unless Borrower and Len'der other-
  wise agree "in writing. the sums secured by this Security Instrument shall be reduced by the amount of the.proceeds multi-
  plied by the following fraction: (a) the total amount of the sums secured immediately before the taking, divided by (b) the

  lnit~s   iK£                                                                                                      Page3 of6

                                                                                     ,,,,r11
              USDC IN/ND case 3:19-cv-00249 document 1-2 filed 03/28/19 page 4 of 7
Jan 24 07 12:02p                   usda                                                  765-474-0694                                 p.26



                                                                                                      Instrum~nt            PG       4    OF   7
   fair market value of the Property immediatel:y before the talcing. Any balance shall be pai8WJs'6~ qn the event of a
   partial taking of the Property in which the fm market value of the Property immediately before the taking is less than the
   amount of the sums secured hereby immediately before the taking, unless Borrower and Lender otherwise agree in writing
   or unless applicable law otherwise provides, the proceeds shall be applied to the sums secured by this Security Instrument
   whether or not the sums are then due.
         If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the condemnor offers to make
   an award or settle a claim for damages, Borrower fails to respond to Lender within thirty (30) days after the date the notice
   is given, Lender is authorized to collect and apply the proceeds, at its option, either to restoration or repair of the Property
   or to the sums secured by this Security Instrument, whether or not then due. Unless Lender and Borrower otherwise agree
   in writing, any application of proceeds to principal shall not extend or postpone the due date of the monthly payments
   referred to in paragraphs 1 and 2 or change the amount of such payments.
          11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for payment or modifi-
   cation of amortization of the sums secured by this Security Instrument granted by Lender to Borrower and any successbrin
   interest of Borrower shall not operate to release the liability of the original Borrower or Borrower's successors in interest
   Lender shall not be required to commence proceedings against any successor in interest or refuse to extend time for pay-
   ment or otherwise modify amortization of the sums secured by this Security Instrument by reason of any demand made by
   the original Borrower or Borrower's successors in interest Any forbearance by Lender in· exercising any right or remedy
   shall not be a waiver of or preclude the exercise of any right or remedy.
         12. Successors and Assigns Bound; Joint and Several Liability; Co-signers. The covenants and agreements of this
   Security Instrument shall bind and benefit the successors and assigns of Lender and Borrower, subject to the provisions of
   paragraph 16. Borrower's covenants and agreements shall be joint and several. Any Borrower who co-signs this .Security
   Instrument but does not execute the Note: (a) is co-signing this Security Instrument only to mortgage, grant and convey that
   Borrower's interest in the Property under the tenns of this Security Instrument; (b) is not personally obligated to pay the
   sums secured by this Security Instrument; and {c) agrees that Lender and any other Borrower may agree to extend, modify,
   forbear onnake any accommodations with regard to the terms of this Security [nstrum ent or the Note without that Borrower's
   consent.
         13. Notices. Any notice to Borrower provided for in this Security Instrument shall be given by delivering it or by
   mailing it by first class mail unless applicable Jaw requires use of another method. The notice shall be directed to the
   Property Address or any other address Borrower designates by notice to Lender. Any notice to Lender shall be given by
   first class mail to Lender's address stated herein or any other address Lender designates by notice to Borrower. Any notice
   provided for in this Security Instrument shall be deemed to have been given to Borrower or Lender when given as provided
   111 this paragraph.
         14. Governing Law; Seve.rability. This Security Instrument shall be governed by federal law. In the event that _any
   provision or clause ofthis Security Instrument or the Note conflicts with applicable law, such conflict shall not affect oth-er
   provisions of this Security Instrument or the Note which can be given effect without the conflicting provision. To this end
   the provisions of this Security Instrument and the Note are declared to be severable. This instrument shall be subject to the
   present regulations of Lender, and to its future regulations not inconsistent with the express provisions hereof. All powers
   and agencies granted in this instrument are coupled with an interest and are irrevocable by death or otherwise; and the rights
   and remedies provided in this instrument are cumulative to remedies provided by law.                                     ,
         15. Borrower's Copy. Borrower acknowledges receipt of one confonned copy of the Note and of this Security
   Instrument.
          16, Transfer of the Property or a Beneficial Interest in Borrower. If all or any part of the Property or any interest
   in it is leased for a term greater than three (3) years, leased with an option to purchase, sold, or transferred (cir ifa"beneficial
   interest in Borrower is sold or transferred and Borrower is not a natural person) without Lender's prior written consent,
   Lender may; at its option, require immediate payment in full of all sums secured by this Security Instrument: .
         17. Nondiscrimination. If Borrower intends to sell or rent the Property or any part of it and has obtained Lender's
   consent to do so (a) neither Borrower nor anyone authorized to act for Borrower, will refuse to negotiate for ihe sale or
   r.ental of the Property or will otherwise make unavailable or deny the Property to anyone because of race, cqlot, religion,
   sex, national origin, handicap, age, or familial status, and (b) Borrower recognizes as illegal and hereby disclaims and will
   not comply with or attempt to enforce any restrictive covenants on dwelling relating to race, color, religion, sex, national
   origin, handicap, age or familial status.                      .                                                       ··
         18. Sale of Note; Change of Loan Sen-icer. The Note or a partial interest in the Note (to,$ether with this Security
   Instrument) may be sold one or more times without prior notice to Borrower. A sale may result m a change in the entity
   (known as the "Loan Servicer") that collects monthfy payments due under the Note and this Security Instrument. There
   also may be one or more chang~ of the Loan Servicer unrelated to a sale of the Note. Jf there is a change of the Loan
   Servicer. Borrower will be given written notice of the change in accordance with paragraph 13 above and applicable law.
   The notice will state the name and address of the new Loan Servicer and the address to which payments should be made.
         19. Uniform Federal Non-Judicial Foreclosure. Ifa uniform federal non-judicial foreclosure Jaw applicable to
   foreclosure of this security instrument is enacted, Lender shall have the option to foreclose this instrument in accordance
   with such federal procedure.
         20. Hazardous Substances. Borrower shall not cause or permit the presence; use, disposal, storage, or release of any
   hazardous substances on or in the Property. The preceding sentence shall not apply to the presence, use, or stwage on the
   Property of small quantities of hazardous substances that are generally recognized to be appropriate to normal residential
   uses and to maintenance of the Property. Borrower shall not do, nor allow anyone else to do, anything affecting the
   Property that is in violation of any federal, state, or local environmental law or regulation;
   fnitials   ~ KiJ?1                                                                                                   Page 4 of 6
,-      ~.
     Jan 24 USDC IN/ND case
            07 12:04p       3:19-cv-00249 document 1-2 filed
                          usda
                                                             03/28/19 page 5 of 7
                                                          765-474-0694                                                                                  p.27
                                                                                                                 ·' lnstru111ent             PG         5 OF   7
                                                                                                                  20070001)0413




                  Borrower shall promptly give Lender written notice of any investigation, claim, demand, lawsuit or other action by any
             governmental or regulatory agency or private party involving the Property and any hazardous substance or environmental
             law or regulation of which Borrower has actual knowledge. If B01TOwer learns, or is notified by any governmental or
             regulatory authority, that any removal or other remediation of any haz.ardous substance affectin~ the Property is necessary,
             Borrower shall promptly take all necessary remedial actions in accordance with applicable environmental law and regula-
             tions.                                                                                     ·
                  As used in this paragraph "hazard011s substances" are those substances defined as toxic or hazardous substances by
             environmental law and the following substances: gasoline, kerosene, other flammable or toxic petroleum products, toxk
             pesticides and herbicides, volatile solvents, materials containing asbestos or fonnaldehyde, and radioactive materials. As
             used in this paragraph, "environmental law" means federal laws and regulations and laws and regulations of the jurisdiction
             where the Property is located that relate to health, safety or environmental protection.                                ... -
                  21. Cross CollateraJization. Default hereunder shall constitute default under any other real estate security instrument
             held by Lender and executed or assumed by Borrower, and default under any other such security instrument shall constitute
             default hereunder.                                                                         ..
                   NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:
                   22. SHOULD DEFAULT occur in the performance or discharge of any obligation in this instrument or secured by
             this instrument, or should the parties named as Borrower die or be declared incompetent, or should any one of the parties
             named as Borrower be discharged in bankruptcy or declared an insolvent or make an assignment for the benefit of creditors,
             the Lender, at its option, with or without notice may: (a) declare the entire amount unpaid under the Note and any indebt-
             edness to the Lender hereby secured immediately due and payable, (b) for the account of Borrower incur and pay reason-
             able expenses for repair or maintenance of and take possession of, operate or rent the Property, (c) upon application bv it
             and production of this instrument, without other evidence and without notice ofhearing of said application, have a receiver
             appointed for the Property, with the usual powers ofreceivers in like cases, (d) foreclose this instrument as provided herein
             or by law, and (e) enforce any and all other rights and remedies provided herein or by present or future law.
                  23. The proceeds of foreclosure sale shall be applied in the following order to the payment of: (a) costs and expenses
             incident to enforcing or complying with the provisions hereof, (b) any prior liens required by law or a competent court to be
             so paid, (c) the debt evidenced by the note and all indebtedness to the Lender secured hereby, (d) inferior liens of record
             required by law or a competent court to be so paid, (e) at the Lender's option, any other indebtedness of Borrower owing to
             the Lender, and (f) any balance to Borrower. At foreclosure or other sale of all or any part of the Property, the Lender and
             its agents may bid and purchase as a stranger and may pay the Lender's share of the purchase pnce by crediting ~uch
             amount on any debts of Borrower owing to the Lender, in the order prescribed above.                                        -
                  24. Borrower agrees that the Lender will not be bound by any present or future state laws prescribing any statute of
             limitations or limiting the conditions which the Lender may by regulation impose, including the interest rate it may charge,
             as a condition of approving a transfer of the property to a new Borrower. Borrower expressly waives the benerit of.any such
             state Jaws. Borrower hereby waives, to the fullest extent Borrower may lawfully do so under state law, the benefit of all
             state laws (a) providing for valuation, appraisal, homestead or exemption of the property, (b) prohibiting main,tenarite of an,,
             action for a deficiency judgment or lim1t1ng the amount thereoforthe time within which such action may be brought; or (c)
             allowing any right of redemption or possession following any foreclosure sale. Borrower also hereby relinquishes, waives
             and conveys all rights. inchoate or consummate, of descent, dower, curtesy, and homestead.                    · ·t i:       · :·
                  25. Riders to this Security Instrument. If one or more riders are executed by Borrower and recorded together with
             this Security Instrument, the covenants and agreements of each rider shall be incorporated into and shall amend and supple-
             ment the covenants and agreements of this Security Instrument as if the rider(s) were a part of this Security Instrument.
             [Check applicable box]
                    D Condominium Rider           Cl Planned Unit Development Rider            D Other(s) [specify]                    •
                                                                                                                                             I
                                                                                                                                             I




                 BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in pages I through 6 of this
             Security Instrument and in any rider executed by Borrower and recorded with this Security Instrument
                                                                                                •   :.-,1..1




             ~n~D~__,__·___x___
                            .~~~'fln____
             • Xifth K. P i f e r ~
                                               A)--=-~<SeaJ)
                                                            BoITOwer

             -------------=----(Seal)
             •                Borrower



             Initials   9-J(~                                                                                  :!·.\1      :·1 !   r
                                                                                                                                           Page 5 of6




                                                                                                                                                                   J
       USDC
Jan 24 07    IN/ND case
          12:05p        3:19-cv-00249 document 1-2 filed
                     usda
                                                         03/28/19 page 6 of 7
                                                    765-474-0694                                                                                                         p.28



                                                                                                                                     Instrufllsant            PG         6 OF   7
                                                                                                                                    200700000413




                                                                                                                                                                   ...

                                                                          ACKNOWLEDGMENT


    STATE OF INDIANA
    COUNlY OF               ~ Q SS
                                                          )}ss:
                                                          )



            Before me, '']):           c,,......-io.'b. 'S.e J. .f. 1-e   n-1 .... /   ri'                                     , a Notary Public, this
            ot-?,wl                       dayoHbn. , B.00'7                             , _ _ _ _ _ _ _ _ _ _ _ _ and

                  L +L :Vi ~ I'                                                              acknowledged the execution of the annexed mortgage .
     .~........ ii:', ' .
          ~ ;. ·....... -~(,,.:·,                                                  · .w          0
                                                                                                     r·. G>s._ lI r:-t,.,
                                                                                                                     t..f /\
                                                                                                                           ,
    <"~ir.,. T ~ ,... ··,:? .
              ....
                                                                   ,..,..~--=....::::~-___;=:;.;_--==--=-~~~~-M""'o-t-,.,,.,,--=p,....u...,..bl"'"ic-
   '-l ~ , . ,    ,.,,,r ·..-(. =                                                                                                                -J
   ·; •
     :                       :,.,,~
                            : ;l.l :


    ~ \ .SE AL ./ ~ f
    ,:,./' ·....  . ... ·· ....~ /                                 County and State of Residence
         f' •••••••• ,:,S"' •••
        .    CF     \~" ... ·•·
              ......
    My comm.ission expires_ _..;../.::...')_.__(}3~_-_.8""""""{Y$-....,,..._______
                                                                                                                                                  ·:.
    •Prlnl, stamp or typewrlt, the :namu a/the mortgagors anti the notary just be,wiuh their :rignatur,s,

    Preparer's Statement                                       ·                                                                                          .
    The fonn of this Mortgage was prepared by the Office of the General Counsel, United States Department of Agriculture and
    the material in the blank spaces was inserted. by or under the direction of:     A      .                    f
     Iobn G Antbmp, Rural De11eloprncnt Uanagcr                                                        ......,_~/M..,,....-=.,f--"-,_
                                                                                                                   ........         . . . . """'=«""'!J'J".
                                                                                                                                             , ~ __
    CN~A, Rural Development                                                                            <~>
    C ~ T1_oxel D1i.e, Suite C=l, Lafayette, TI~ 47909


      dooument unlo,mguired by low."                                                                 #
      "I, Affirm, under the penalties for perjury, that l have taken reasonable care to redact each social security nwnber in this
                                                                                                                     ,j, /,fu~

                                                                                                                                                        Page 6 of6
- Jan
  - ' . ._      USDC IN/ND case
             24 07 12:06p
                                3:19-cv-00249 document 1-2 filed 03/28/19 page 7 of 7
                             usda                                         765-474-0694                    p.29



                                                                                   Instrument     f·G    7 OF    7
                                                                                  200700000413




                                                         Exhibit A

             The West 50 feet of the North 92 feet of Lot 18 in H. Heath's Addition to the City of Logansport,
             Indiana.




                                                                                            ·:.




                                                                                                                     J
         USDC IN/ND case 3:19-cv-00249 document 1-3 filed 03/28/19 page 1 of 5
Jan 24 07 11:57a                           usda                                                                       765-474-0694                                               p.21




       FormR.03550-12                                        United States Department of Agriculture                                                 Fonn Approved
       {Rev. 9-06)                                                    Rural Housing Service                                                    0MB No. 0575-0172

                                                                                                                                           Account# 34816531
                                                         SUBSIDY REPAYMENT AGREEMENT
      Only <!ne agreement should be executed by the snbje1,.-t borrower for the subject propcny. The ajp'Ccmcnt is completed at the
      closing of the first Agency loan to the borrower regardless of whether or not they qualify for payme.nt assistance 11t that time.

       1. As required under section 521 of the Housing Act of 1949 (42 U.S.C. 1490a), subsidy received in accordance with a Jo;in
       undi:r section 502 of the Housing Act of 1949 is repayable to the Government upon the disposition or nonoccupancy of the
       security property. Deferred mortgage payments are included as subsidy under this agreement
                                                                                                                                                                          ....
      2. When I fail to occupy or transfer title to my home, recapture is due. If I refinance or otherwise pay in full without transfer
      of title and continue to occupy the property, the amount ofrcCllpture will be calculated but: payment ofrecaptw:e can be
      deferred, interest free, until the property is subsequently sold or ncated. lf deferred, the Governmerit mortgage can be
      subordinntcd but will JlOt be released nor the promissory note satisfied until the Government is paid in full • .!Ji situations
      where deferment of recapture is an option, recapture: will be discounted 25% if paid in full at time of settlement.
       3. Calculating Original Equity.
       For Self-Help loans, the market value is the appraised value as determined at the time of loan approval/obligation, which is
       subject 10 completion per plllns and specifications. If lhc house is not ultimately furnished under the Self-Help program, an
       amended agreement using the market value definition for all other transactions as ootlimd below m\lst be completed.
              ..
       For all other transactions, the market value is the lower of the:
                   Sales price, construction/rehabilitation cost, or total of these costs, whichever is applicable
                   OR
                   Appraised value as determined at the time oflnan approval/obligation.

      If the applicant owns the building site free and clear or jfan existing non-Agency debt on the site without a dwelling will not
      be refinanced with Agency funds, the market value will be the lower of the appraised value or the construction cost plus the .
      value of the site.

      Market value of property located at:
      809 .. W Miami Avenue
      Logansport, IN              46947                                               S 39,500.00


      Less Prior Liens                                                                s ______ H c l d b y - - - - - - - - - - - - - , - - -
                                                                                      S                         Held by _ _ _ _ _ _ _ _ _ _ _ _ _ __
      Less Subordinate Affordisblc Ho11sing Products                                  S                        Held by
                                                                                      S                        Hcldby·-..~,-
                                                                                                                           .. - ~ - ~ - - - - - - - - -

      Les£ Ruml Development Single Family Housing Loans                               S 40,319.00
      Equals Original Equity (lfncgati~ number use "O")                               SO. 00
                                                                                                                                                            ·:.
      Percent of Original Equity                                 SO. 00          %
      (Determined by dMding original equity by the market yalnc) - - - - - - - -


      4. If all loan& arc DOI subject to recapture, or if all loans subject to rec:aptore arc not being paid, the amount to be rccaptun:d is
      computed according to the following fo1mula. Divide the balance ofloans subject to n:capturc that are being paid by the balance
      of all open loans. Multiply the result by 100 to dclcnnine the percent of the outstanding balance of open loans being paid.




       AcclJl'di1111_"' tire Papewr,rlt Rrtductlon ,fol f>[l99JJ no pe1,mu art! ri!'lulred m resP.and to a cnllectfon nfln{armru/011 unle:rs ft displays O ·
       '!"lid 0"!11 tJOntroJ nwnbe. Thtt valid OM1J contrn 111111,ber for this lnJimnOlion col/action is OS7S-0171'. Tu 1fmtt required III co"1plere tbii
       tf!(orn101Jf>n Mll.t!Ctlnn Is a_d111111ed 10 aw:rog, J 111ln11tes JN!I' ru}'Qn.ta, incllldlng .tlu! tlmef(JI' reviewing instru,,,inn.,, .,aarching o:frtlng dau,
       sn11rcu, gatur,ng aNI 111omtainlng the data need11d, and completing and revfewmg tht collet:tian ofiir{ormation.




                                                                               EXHIBIT 3
       USDC IN/ND case 3:19-cv-00249 document 1-3 filed 03/28/19 page 2 of 5
                                                    765:-4.7.4-0694                                                                         p.22
Jan 24 07 11:58a                           usda




        5.                                                             Average interest r.ite paid
                            months
                            loiLD                                1.1       2.1       3.1      4.1        5.1       6.1


                                                                                                                                      ...
                            outstanding               1%         2%        3%        4%       5%         6%        7%    >7%
                             0   -59                  .50        .50       .so       .so      .44        .32       .22   .11
                            60   -119                 .so        .so       .so       .49       .42       .31       .21   .11
                           120   -[79                 .so        .50       .so       .48       .40       .30       .20   .10
                           180   -239                 .so        .so       .49       .42       .36       .26       .18   .09
                           240   -299                  .so       .so       .46       .38       .33       .24       .17   .09
                           300   -359                  .50       .45       .40       .34       .29       .21       .14   .09
                           360   & up                  .47       .40       .36       .31       .26       ,19. ·    .13   .09

        6. Calculating Recapture
                         Current Market value
                  LESS
                         Original amount of prior liens and suborwnate affordable housing products,
                         RHS balance,
                         Reasonable closing costs,
                         Principal reduction at note rate,
                         Original equity (sec paragraph 3), and
                         Capital improvements (sec 7 CFR part 3550).
                  EQUALS
                     Appreciation value. (If this is II positive value, continue.)
                  TIMES
                      Percentage in paragraph 4 (if applicable),
                     Percentage in paragraph 5, and
                      Rctum on borrower's original equity (!00% - percentage in paragraph 3).
                  EQUALS
                     Value appreciation subject to recapture:. Recapture due equals the lesser of this figure or
                     the amount of subsidy received.                                                          ·

        Bonower agrees to pay recapture in accordanc:c: with this agreement

             Borrower                                                                                 Date:
                           _,    J   •   .,J_+J_   );(.f>~                                                     Ol-22-2007
             Borrower v                                                                               Date:
             ..
                                                                                                               01-22-2007
                                                                                                                                  !
                                                                                                                            ·:.




                                                                 EXHIBIT 3
   ·-      USDC IN/ND case 3:19-cv-00249 document 1-3 filed
Jan 24 07 ll:55a             usda
                                                            03/28/19 page 3 of 5
                                                      ?65-474-0694                                                      p. 18




   FORM RECD 1944-14                                                     FORM APPROVED
                          UNITED STATES DEPARTMENT OF AGRICULTURE    0MB NO. 0575-0172
                                   RURAL HOUSING SERVICE
                 PAYMENT ASSISTANCE/DEFERRED MORTGAGE ASSISTANCE AGREEMENT
   EFFECTIVE: 02/22/07             PAYMENT PLAN: MONTHLY                     AGRMT TYPE: NEW
    ACCOUNT         NOTE            NOTE        MON INSTLMNT     MONTHLY                          MONTHLY
    NUMBER          DATE           AMOUNT       AT NOTE RATE     PAYMENT                    PAYMENT ASSISTANCE
     348165.31    01/22/07        40,319.00         227.46        119.58                           107.88


                                                                                                                .....

   1.     THIS AGREEMENT BETWEEN THE UNITED STATES OF AMERICA, ACTING THROUGH THE
          RURAL HOUSING SERVICE (RHS) PURSUANT TO SECTION 521 OF THE HOUSING ACT OF
          1949, (CALLED 11 THE GOVERNMENT") AND THE BORROWER WHOSE NAME APPEARS BELOW
          (CALLED "THE BORROWER") SUPPLEMENTS PROMISSORY NOTES OR ASSUMPTION
          AGREEMENTS {CALLED "THE NOTE" WHETHER ONE OR MORE) FROM BORROWER TO THE
          GOVERNMENT AS DESCRIBED ABOVE.
   2.     ADJUSTED FAMILY INCOME LIMITS FOR CASS COUNTY                                       AS OF 04/26/06
          VERY LOW: $19,100    LOW:  $30,500   MODERATE:           $36,000                  MEDIAN': ~38, 200
   3.     HOUSEHOLD AND INCOME INFORMATION     TO BE COMPLETED BY THE BORROWER.
          COMPLETE THE FOLLOWING FOR aoRROWER, CO-BORROWER, AND ALL ADULT MEMBERS OF
          THE HOUSEHOLD WHO WILL RECEIVE INCOME.

                                  PLANNED INCOME
                                  NEXT 12 MONTHS
   NAME                   AGE       WAGES     OTHER   NAMES & ADDRESSES OF SOURCES OF INCOME
   JUDITH K PIFER            61         0 10,464      SOC.SEC. AND SEC.8 HUD VOUCHER
                              0         0      0
                              0         0         0
                              0         0         0
   NUMBER OF DEPENDENTS (NOT INCLUDING FOSTER CHILDREN) RESIDING IN DWELLING                               0
   ANNUAL REAL ESTATE TAXES           (DWELLING ONLY)   1,138.76
   ANNUAL PROPERTY INSURANCE PREMIUM (DWELLING ONLY)      310.00
   SIGNATURES OF BORROWERS: I (WE) CERTIFY THAT HOUSEHOLD AND FINANCIAL INFORMATION
   SUBMITTED TO RURAL HOUSING SERVICE IS CORRECT TO THE BEST OF MY (OUR) KNOWLEDGE
   AND HAVE READ AND UNDERSTOOD THE REQUIREMENTS AND CONDITIONS ON PAGES 2 AND 3 OF
   THIS AGREEMENT.                                                          '
   NOTICE: FAILURE TO DISCLOSE ACCURATE AND TRUTHFUL FINANCIAL INFORMATION MAY,
   RESULT IN THE TERMINATION OF PROGRAM ASSISTANCE CURRENTLY BED1G RECEIVED., AND
   THE DENIAL OF FUTURE PROGRAM ASSISTANCE.                                  '. '.
                                                                                                     ·:'
    WARNING: SECTION 1001 OF TITLE. 18, UNITED STATES CODE, PROVIDES: 1'WHOEVER, 'IN
   .ANY MATTER WITHIN THE JURISDICTION OF ANY DEPARTMENT OR AGENCY OF THE UNITED
    STATES KNOWINGLY AND WILLFULLY FALSIFIES, CONCEALS OR COVERS UP BY .ANY TRICK,
    SCHEME, OR DEVICE A MATERIAL FACT, OR MAKES ANY FALSE, FICTITIOUS OR FRAUDULENT
    STATEMENTS OR REPRESENTATIONS, OR MAKES OR USES ANY FALSE WRITING OR DOCUMENT
   KNOWING THE SAME TO CONTAIN ANY FALSE, FICTITIOUS OR FRAUDULENT STATEMENT OR
   ENTRY, SHALL BE FINED UNDER THIS TITLE OR IMPRISONED NOT MORE THAN FIVE YEARS,
   OR BOTH."



                                                                               (CO-BORROWER)




                                                  EXHIBIT 3
                                                                         ...:. ..•. ,• .!'•J,_,
,.      ....     USDC IN/ND case 3:19-cv-00249 document 1-3 filed 03/28/19 page 4 of 5 p.
     Jan 24 07 11:56a         usda                          765-474-0694                              19




        FORM RECD 1944-14                                                                    PAGE 2
                                UNITED STATES DEPARTMENT OF AGRICULTURE
                                         RURAL HOUSING SERVICE
                       PAYMENT ASSISTANCE/DEFERRED MORTGAGE ASSISTANCE AGREEMENT
        4. INCOME & PAYMENT CALCULATIONS-TO BE COMPLETED BY RHS OFFICIAL OR DESIGNEE.
               TOTAL ANNUAL INCOME   10,464.00
               DEDUCTIONS                 o.oo
               ADJUSTED ANN INCOME   10,460.00
               ADJUSTED ANNUAL INCOME EQUALS 27.38 % OF MEDIAN INCOME
               EQUIVALENT RATE OF INTEREST IS  1.0000 %
               MONTHLY INSTALLMENT BASED ON EQUIVALENT RATE OF INTEREST   119.58
               MONTHLY REAL ESTATE TAX PAYMENT                             94.90
               MONTHLY PROPERTY INSURANCE PAYMENT                          25.83
               TOTAL PITI BASED ON EQUIVALENT RATE OF INTEREST            240,31
               ADJUSTED INCOME X 22% / 12                                 191.77
               MONTHLY NOTE RATE INSTALLMENT                              227.46
               MONTHLY PAYMENT                                            119.58
               MONTHLY PAYMENT ASSISTANCE                                 107.88



        5. SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, THE BORROWER WILL PAY    119.58
           DOLLARS PER MONTH FOR 24 MONTHS BEGINNING 02/22/07. THIS AGREEMENT MAY BE
           REVISED OR CANCELED AS PROVIDED BY THE CONDITIONS LISTED ON PAGE 3 OF
           THIS AGREEMENT.




                                                                                              r
                                                                                         •    I
                                                                                   ·:.


       PUBLIC REPORTING BURDEN FOR THIS COLLECTION OF INFORMATION IS ESTIMATED TO ..
       AVERAGE 20 MINUTES PER RESPONSE, INCLUDING THE TIME FOR REVIEWING INSTRUCTIONS,
       SEARCHING EXISTING DATA SOURCES, GATHERING AND MAINTAINING THE DATA NEEDED, AND
       COMPLETING AND REVIEWING THE COLLECTION OF INFORMATION. SEND COMMENTS REGARDING
       THIS BURDEN ESTIMATE OR ANY OTHER ASPECT OF THE COLLECTION OF INFORMATION,
       INCLUDING SUGGESTIONS FOR REDUCING THIS BURDEN, TO DEPARTMENT QF AGRICULTURE,
       CLEARANCE OFFICE, OIRM ROOM 404-W, WASHINGTON, D.C. 20250, AND TO THE OFFICE OF
       MANAGEMENT AND BUDGET, PAPERWORK REDUCTION PRO.JECT {0MB NO. 0575-0059),
       WASHINGTON, D.C. 20503.




                                                 EXHIBIT 3
  '   ....     USDC IN/ND case
Jan 24 07 ll:56a
                               3:19-cv-00249 document 1-3 765-474-0694
                            usda
                                                          filed 03/28/19 page 5 of 5 p.20



      FORM RECD 1944-14                                                                                            PAGE 3
                               UNITED STATES DEPARTMENT OF AGRICULTURE
                                        RURAL HOUSING SERVICE
                      PAYMENT ASSISTANCE/DEFERRED MORTGAGE ASSISTANCE AGREEMENT
      6.
                      --------------------------------------------~ -----------
             DEFERRED PAYMENT CALCULATIONS   .
             DATE OF INITIAL DEFERRED PAYMENT AGREEMENT: 00/00/00
             ANNUAL   NOTE PAYMENT AT 1%     $0.00   TOTAL ANNUAL INCOME X 29\                                        $0.00
             ANNUAL   REAL ESTATE TAXES      $0.00
             ANNUAL   PROPERTY INSURANCE     $0.00   MONTHLY DEFERRED PAYMENT                                         $0.00
             ANNUAL   PITI                   $0.00   MONTHLY DEFERRED ASSISTANCE                                      $0.00
      7.     AS REQUESTED BY THE GOVERNMENT, THE BORROWER WILL SUBMIT TO THE GOVERNMENT,
             IN A FORM PRESCRIBED OR APPROVED BY IT, A STATEMENT OF THE BORROWER'S TOTAL•·
             ANNUAL INCOME AND EXPENSES FOR THE PREVIOUS CALENDAR YEAR OR OTHER
             DESIGNA'J:'ED PERIODS.
      8.     THE GOVERNMENT MAY REVIEW THE BORROWER'S ANNUAL INCOME AND EXPENSES DURING
             THE TERM OF THIS AGREEMENT AND, IN ACCORDANCE WITH ITS REGULATIONS, MAY AT
             ITS DISCRETION INCREASE, DECREASE, OR CANCEL ANY AMOUNT OF PAYMENT
             ASSISTANCE OR DEFERRED MORTGAGE ASSISTANCE GRANTED UNDER THIS AGREEMENT.
             THE GOVERNMENT MAY ALSO DETERMINE WHETHER TO OFFER A NEW AGREEMENT FOR THE
             SUCCEEDING YEAR OR OTHER SELECTED PERIOD FOLLOWING THE PERIOD COVERED BY
             THIS AGREEMENT.
      9.     AT ITS OPTION, THE GOVERNMENT MAY TERMINATE THIS AGREEMENT AT ANY TIME IT
             DETERMINES THAT:
             A. THE BORROWER HAS DEFAULTED UNDER ANY TERMS OR CONDITIONS OF THIS
                AGREEMENT, THE NOTE, OR ANY INSTRUMENT SECURING THE BORROWER'S LOAN
                OBLIGATIONS.
             B. THE BORROWER HAS NEVER OCCUPIED THE DWELLING AND RHS WILL NOT CONTINUE
                THE LOAN.
             C. THE BORROWER CEASES TO OCCUPY THE DWELLING.
             D. THE PROPERTY SECURING THE LOAN OBLIGATION HAS BEEN SOLD OR THE TITLE
                TRANSFERRED WITHOUT THE GOVERNMENT'S CONSENT OR APPROVAL.
             E. THE BORROWER IS NO LONGER ELIGIBLE FOR PAYMENT ASSISTANCE OR DEFERRED
                MORTGAGE ASSISTANCE.
      10. DEFERRED PAYMENTS CANNOT BE GRANTED AFTER 15 YEARS FROM THE EFFECTIVE DATE
             OF THE INITIAL PAYMENT ASSISTANCE AGREEMENT. ALL DEFERRED PAYMENTS
             OUTSTANDING AT THE TIME THE PROPERTY IS SOLD OR TITLE TRJI.NSFERRED ARE
             SUBJECT TORECAPTURE.
      11 • THE GOVERNMENT MAY AMEND OR CANCEL THE AGREEMENT Amt·coLLECT ANY AMOUNT OF
             REDUCTION GRANTED WHICH RESULTED FROM INCOMPLETE OR INACCURATE INFORMATION,
             AN ERROR IN COMPUTATION, OR ANY OTHER REASONS WHICH RESULTED IN PAYMENT·.
             ASSISTANCE OR DEFERRED MORTGAGE ASSISTANCE THAT THE BORROWER WAS NOT'                                     .
             ENTITLED TO RECEIVE,
      12. UPON.THE FAILURE OF THE BORROWER TO MAKE THE PAYMENTS PRESCRIBED IN THIS
             AGREEMENT, THE GOVERNMENT, AT ITS OPTION AND SUBJECT TO ITS REGULAT.IONS ,' MAY
             DECLARE THE ENTIRE INDEBTEDNESS DUE TO THE GOVERNMENT IMMEDIATELY DUE AND
             PAYABLE.                                                           .: . ' . '
      13. NO TERMS OR CONDITIONS OF THE NOTE OR ANY RELATED SECURITY INSTRUMENT,.OTHER
          THAN THE AMOUNT OF PAYMENT OR THE PAYMENT PLAN, SHALL BE AFFECTED BY THIS
          AGREEMENT.
      14.    THIS AGREEMENT IS SUBJECT TO THE PRESENT REGULATIONS OF RHs·-AND TO ITS
             FUTURE REGULATIONS NOT INCONSISTENT WITH THE EXPRESS PROVISIONS OF THIS
             AGREEMENT.
      15. FOR J,OANS APPROVED OR ASSUMED ON OR AFTER OCTOBER 1, 1979, ANY PAYMENT
             ASSISTANCE GRANTED AS A RESULT OF THIS AGREEMENT SHALL BE SUBJECT TO
             RECAPTURE BY THE GOVERNMENT WHEN THE PROPERTY SECURING THE LOAN rs SOLD,
             TITLE TO IT IS TRANSFERRED, OR WHEN IT IS NO LONGER OCCUPIED BY THE
             BORROWER.
      16. IF THE DECISION CONTAINED IN THIS FORM RESULTS IN DENIAL, REDUCTION, OR
                                                                                                                       .
          CANCELLATION OF RHS ASSISTANCE, THE BORROWER MAY APPEAL THE DECISION AND
          HAVE A HEARING OR MAY REQUEST A REVIEW IN LIEU OF A.HEARING.
                                                                  • ,,,.•);·;   t.'i--.!.....,   Lt.;.   L •   ,




                                               EXHIBIT 3
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
                          USDC IN/ND case 3:19-cv-00249 document 1-4 filed 03/28/19 page 1 of 1
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                   UNITED STATES OF AMERICA                                                                      HHEIRS AND DEVISEES OF JUDITH K. PIFER, DECEASED a/k/a
                                                                                                                 JUDITH K. PIFER, DECEASED
      (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant CASS
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Deborah M. Leonard, Assistant United States Attorney
USAO - 1300 South Harrison Street, Room 3128
Fort Wayne, IN 46802; Tel: (260) 422-2595
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                               28 USC § 1345fc
 VI. CAUSE OF ACTION Brief description of cause:
                                              Federal Foreclosure
 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                       u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   03/28/2019                                                             s/Deborah M. Leonard
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
